Title: To John Adams from Tristram Dalton, 30 June 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 30th June. 1798

I have really occasion to make an Apology for troubling you so often with my personal concerns—perhaps I presume too much on the Score of private Friendship—That, and Your Candor, I will hope, may plead my excuse—
On the 21st of the last month I did myself the Honor of writing to You–when I took the liberty to mention the probability of a dissolution of my Copartnership with Mr Lear—
It is with pleasure that I have now to inform You, that some explanations have taken place, which will operate to postpone that Event—and it is likely that the House will continue some time—
I, therefore, take the freedom to request the favor of Your estimating the Firm in the same point of View, as You have been pleased to express—
No House can be more advantageously fixed to transact any business, up the Potomac, our commercial Chain extending from this place to Harper’s Ferry–the Site purchased by the United States for an Arsenal–which purchase was made by Mr. Lear, appointed by Mr Pickering, then Secretary of War, for that purpose, & to proceed to carry into execution the Law of Congress, relative to erecting works, as well as to make the purchase.
Permit me to add—that should the interest of the United States require it, Mr Lear would reside on the spot, to superintend any business that might be committed to our Agency. His connections in that Neighborhood are extensive and influential—The Parents of his late Wife, Col. & Mrs Washington, with the rest of their Children, live in, and near to, Charleston—eight miles only from Harper’s Ferry—
Mr Templeman, formerly of Boston, and a particular friend to the Secretary of the Navy, told Mr Lear, yesterday, that Mr Stoddert had informed him, that it was probable Arrangements would soon be made to establish a foundery at Harper’s Ferry—
If it would be for the publick Weal, I should be happy to have it take place—and to find that the House of Lear &ca should be found worthy to have the Charge of it committed to them—
Be pleased to accept my most sincere Professions of Regard, and Esteem and to be assured that I acknowledge myself, with the most unfeigned Affection, / Sir / Your obliged, and / very humble Servant

Tristram Dalton